DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent Number 2024045).
Regarding claims 1 and 10, Johnson discloses a table comprising: a frame having a plurality of legs; a table top coupled to the frame for supporting the table top above a surface; and a plurality of stools coupled to the plurality of legs of the frame (see Figure 1; table 1 has side legs as well as the central leg with draws to which are mounted a plurality of stools 2, etc.), each stool of the plurality of stools configured for movement relative to the frame between a retracted- storage position and an extended-use position, each stool in the plurality of stools includes a hinge (4 and equivalents in other 
Regarding claims 3 and 12, Johnson further discloses in the extended-use position, the seat is configured to engage with the surface in response to a user sitting on the seat to support the user relative to the table top (this is the general manner of operation).
Regarding claims 5-8, 14-17, and 19, Johnson further discloses each hinge includes a base tube arranged at the first end of the hinge, a swing tube arranged at the second end of the hinge, and an arm coupled between the base tube and the swing tube, wherein the seats extend into the swing tubes, and wherein the base tubes are coupled to the plurality of legs and configured to allow pivoting and sliding movement of the hinges relative to the frame (see figures; the hinge forms the tubes and operates as claimed), shafts (including 5 for instance) extending through the base tubes and coupled to the plurality of legs to support the hinges on the frame, wherein the base tube is configured to pivot around the shaft and to slide along the shaft, and biasing elements (22, 29, and/or 54) coupled to the seats and the hinges, wherein the seats are configured to slide along the swing tubes of the respective hinges, and wherein the biasing elements are configured to bias the seats away from the surface (this is the general manner of operation), wherein at least two stools of the plurality of stools are coupled to the same leg of the plurality of legs (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.  Johnson discloses an arrangement as described above but does not clearly disclose the biasing element as a gas cylinder.  Such arrangements are old and well-known in the art and official notice is taken that as gas cylinders are an obvious substitute for biasing means, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a gas cylinder in Johnson’s design because this could improve function and operation for various users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10939757. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill to provide the alternate combinations of elements.

Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and upon resolution of the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636